IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 21, 2007
                                 No. 06-60732
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

JAIME NIETO

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A96 030 235


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Jaime Nieto, a native and citizen of Mexico, petitions this court for review
of an order by the Board of Immigration Appeals (BIA) affirming the decision of
an Immigration Judge (IJ) finding him removable, denying his application for
an adjustment of status under Immigration and Nationality Act (INA) § 245(i),
8 U.S.C. § 1255(i), and ordering his voluntary departure or in the alternative,
removal to Mexico. Nieto contends that the IJ erred in determining that his
inadmissibility under INA § 212(a)(9)(C)(i)(I), 8 U.S.C. § 1182(a)(9)(C)(i)(I), for

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60732

which there is no waiver, rendered him ineligible to adjust his status from that
of an illegal alien physically present in the United States to that of a lawful
permanent resident.
      We have previously upheld as reasonable the BIA’s interpretation that
compliance with the requirements of § 1255(i) does not cure inadmissibility
under § 1182(a)(9)(C)(i)(I). The BIA did not act arbitrarily in determining that
because Nieto was inadmissible under § 1182(a)(9)(C)(i)(I), he was ineligible for
an adjustment of status under § 1255(i). See Mortera-Cruz v. Gonzales, 409 F.3d
246, 255-56 (5th Cir. 2005). Consequently, the BIA’s decision is entitled to
deference. Id.
      PETITION DENIED.




                                       2